                                                                                                     RECEIVED
                                                                                                     MAILROCM



                                 IN THE UNITED STATES DISTRICT COURT                              SEP         2019
                                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                            Alexandria Division
                                                                                             ClBFK,'LS..intSnrF' . "''IIRT
                                                                                                Mwvj^mmA v!rg: ;iA


MOVANT DAVID ANDREW CHRISTENSON

UNITED STATES OF AMERICA                                          CRIMINAL NO. Case l:18-cr-00111-CMH
y                                                                 SENIOR JUDGE CLAUDE M. HILTON

JULIAN PAULASSANGE,
Defendant.


    Amicus - Notice 68-This Is how you kill off a species. The Judiciary's Constitutional Mandate was to
keep the Executive and legislative Branches of our Government in check by allowing Americans like me
to file grievances that change the narrative. So Simple and yet so powerful. The pen is mightier than the
    sword until you have a bunch ofsunarcissists running the Government. This Is why I filed Writs of
                            Mandamus and Prohibition with the Supreme Court.

"Thor" Is a weapon or device that can alter the course of a Hurricane."Thor" can be launched from a
ship, submarine or airplane. To avoid detection a submarine launch is preferable.
In 1977 I worked on the top-secret cruise/ballistic missile delivery test program at Davls-Monthan Air
Force Base in Tucson, Arizona. The program had a military and non-military mission. I worked on the
delivery portion of the program. It was my first connection to "Thor". I never understood why I was
given unrestricted access to a top-secret program. The first military use of the cruise/ballistic missile
occurred during the first Iraqi war. I was a part of something that I didn't understand until years later.
                                     Cover Story -The home of"Thor"


Between 1983 and 1987 I made numerous trips to Andros Island in the Bahamas. This was home to: The
United States Navy's Atlantic Undersea Test and Evaluation Center(AUTEC)is a laboratory that performs
integrated three-dimensional hydrospace/aerospace trajectory measurements covering the entire
spectrum of undersea simulated warfare — calibration, classifications, detection, and destruction. Its
mission is to assist in establishing and maintaining naval ability of the United States through testing,
evaluation, and underwater research.

I actually flew "Thor" on and off Andros Island not knowing what It was until years later.

The Tongue of the Ocean Is a perfect place to launch 'Thor".

The area chosen for AUTEC was the Tongue of the Ocean (TOTO)located between the islands ofAndros,
New Providence, and Exuma Sound in the Bahamas. Chosen because of its ideal natural characteristics,
and its climate which permits year-round operations, the TOTO is a U-shaped, relativelyflat-bottomed
trench approximately 20 miles(32 km)wide by 150 miles(240 km)long with a depth which varies
graduallyfrom 3,600feet(1,100 m)in the south to 6,600feet(2,000 m)in the north. Its only exposure to
the open ocean is at the northern end, and exceptfor this ocean opening, the TOTO is surrounded by
